DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a solid electrolyte composition comprising: A) an inorganic solid electrolyte comprising Li2S-P2S5; B) a fluorine -containing compound represented by Formula (1) specifically (b-3) on page 60 of the specification; C) a dispersion medium comprising a hydrocarbon solvent and does not further comprise a binder (D) in the reply filed on 5-11-2021 is acknowledged.
Claims 7-8 and 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-11-2021.
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a sulfide-based inorganic solid electrolyte or an oxide based inorganic solid electrolyte, does not reasonably provide enablement for any inorganic solid electrolyte.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The .
Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the fluorine-containing compound (B) having an aromatic ring, does not reasonably provide enablement for any fluorine-containing compound (B). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The specification teaches this in the Examples and on pages 14-17, 24-30 and 60-61.
Claims 1-2, 4-6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the fluorine-containing compound (B) represented by Formula (1), Formula (2) or Formula (3) does not reasonably provide enablement for any fluorine-containing compound (B).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification teaches this in the Examples and on pages 14-17, 24-30 and 60-61.
Claims 1-6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for R11-R13; R21 and R31-R-36 of the fluorine-containing substituent to be an ester bond, an ether bond or a thio ether bond between carbon-carbon bonds, does not reasonably provide enablement for any fluorine-containing substituent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The specification teaches this on pages 14-17+.
Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 1 is rejected because it is unclear what the lower molecular weight range of the fluorine -containing compound (B).          Claim 1 is rejected because it is unclear what is meant by the phrase “which does not apply to a polymer” because there is no polymer being claimed.          Claim 1 is rejected because it is unclear what the upper range of the boiling point of the fluorine -containing compound (B).           Claim 4 is rejected because it is unclear how many carbon atoms can be substituted with fluorine.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuyama et al. (JP 2016-062709, translation).            Matsuyama et al. teaches on pages 8 and 48, an all-solid lithium ion battery comprising an inorganic solid electrolyte material (A) dispersed in a liquid (B) where the liquid (B) can be silicone oil [dispersion medium) or a fluorine-based inert liquid [a fluorine-containing compound (B)].  The fluorine-based inert liquid perfluorocarbon, hydrofluoro ether, hydrofluorocarbons, hydrofluoroethane hydroformability, perfluoropolymer ether or two or more [discloses perfluorocarbon which satisfy the condition of b1-b4 cited in claim 1].  Matsuyama et al. teaches on page 34, that the boiling point of the liquid (B) is preferably 100C or higher and more preferably 150 C or higher.  Matsuyama et al. teaches on page 33, that the inorganic solid electrolyte material (A) may be a sulfur-based inorganic solid electrolyte material, an oxide-based inorganic solid electrolyte material or the like can be used and that the sulfide-based inorganic solid electrolyte material can be Li2S-P2S5, Li2S-SiS2, Li2S-GeS2, Li2S-Al2S, etc.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al. (JP 2016-062709, translation).            Matsuyama et al. teaches on pages 8 and 48, an all-solid lithium ion battery comprising an inorganic solid electrolyte material (A) dispersed in a liquid (B) where the liquid (B) can be silicone oil [dispersion medium) or a fluorine-based inert liquid [a fluorine-containing compound (B)].  The fluorine-based inert liquid perfluorocarbon, hydrofluoro ether, hydrofluorocarbons, hydrofluoroethane hydroformability, perfluoropolymer ether or two or more [discloses perfluorocarbon which satisfy the condition of b1-b4 cited in claim 1].  Matsuyama et al. teaches on page 34, that the boiling point of the liquid (B) is preferably 100C or higher and more preferably 150 C or higher.  Matsuyama et al. teaches on page 33, that the inorganic solid electrolyte material (A) may be a sulfur-based inorganic solid electrolyte material, an oxide-based inorganic solid electrolyte material or the like can be used and that the sulfide-based inorganic solid electrolyte material can be Li2S-P2S5, Li2S-SiS2, Li2S-GeS2, Li2S-Al2S, etc.In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727